Citation Nr: 1029981	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $72,669.80, to 
include whether the overpayment was properly created.  

2.  Entitlement to VA pension benefits, to include an additional 
amount based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) decision of the Committee 
on Waivers and Compromises (COWC) dated in February 2007, which 
denied waiver of recovery of an overpayment in the calculated 
amount of $72,669.80.  In June 2010, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel Board 
hearing).  At that time, testimony was also accepted as to the 
issue of entitlement to restoration of pension benefits, based on 
information indicating a substantive appeal had been filed.  A 
substantive appeal is not currently of record, however, and the 
Board's jurisdiction over that issue is conditional based on the 
existence of a timely substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a claim for VA pension benefits in January 
2001, which was granted in August 2001, effective in February 
2001.  Subsequently, VA learned that he was in receipt of both 
earned income and Social Security Administration (SSA) benefits.  
As a result, in October 2006, his pension benefits were 
retroactively terminated, effective in January 2002, resulting in 
the creation of an overpayment in the calculated amount of 
$72,669.80.  He requested waiver of recovery of the overpayment, 
and this appeal ensues from the COWC's denial of that request.  

The Veteran also requested reinstatement of his pension benefits 
in October 2006, and in November 2006, he requested an additional 
allowance based on the need for regular aid and attendance.  The 
RO developed this as a claim for entitlement to pension benefits 
with an additional allowance for aid and attendance, and denied 
the claim in July 2007, on the basis that the Veteran failed to 
respond to a request for information concerning family income and 
net worth.  He submitted a notice of disagreement in September 
2007, and a statement of the case was furnished in August 2008.  
At his hearing before the undersigned, it was indicated that a 
substantive appeal as to this issue had been received; however, 
such is not currently contained in the claims file.  If a timely 
substantive appeal was filed, but has not yet been associated 
with the claims file, this issue must be merged with the current 
appeal.  

The RO considered the claim for entitlement to pension benefits 
to include the period of the overpayment, i.e., from January 2002 
through September 2006.  However, this claim actually involves 
two different issues.  For the period from January 2002 through 
September 2006, the claim concerns the validity of the debt.   In 
this regard, if any pension were to be granted for this period, 
the effect would be to reduce the overpayment.  

With respect to the question of the validity of the debt, at his 
hearing before the Board, the Veteran questioned how the amount 
of the overpayment was derived, indicating that he believed that 
the amount of $72,669.80, was excessive, and he requested an 
audit of his account.  The issue of the validity of the debt is 
implicit in the issue of waiver and must be addressed prior to, 
or simultaneously with, a decision on the waiver issue.  38 
C.F.R. § 1.911(c) (2009); see Schaper v. Derwinski, 1 Vet.App. 
430 (1991).  Thus, the RO needs to examine whether the 
overpayment was properly calculated, and prepare an audit of the 
Veteran's account, notwithstanding the fact that this Veteran 
clearly testified before the Board that he knowingly 
misrepresented his income in order to obtain VA pension benefits 
and defraud the Government.


If the Veteran continues to dispute the amount of the debt, he 
must provide verification of his income and, if applicable, 
unreimbursed medical expenses.  Unfortunately, the Veteran's 
several prior false statements as to his income have damaged his 
credibility and his statements alone will not be sufficient to 
verify those elements he disputes such as income or unreimbursed 
medical expenses.  In this regard, the Veteran feels that he was 
justified in falsely reporting his income because he "needed" 
the VA benefits to support his family.  From VA's perspective, 
however, what this means is that his own statements are of 
questionable reliability, and must be corroborated, for instance, 
by tax returns or Medicare or insurance statements.  

For the period beginning in October 2006, the Veteran's 
assertions represent a new claim, which includes entitlement to 
an additional allowance based on the need for aid and attendance, 
as the Veteran was not previously in receipt of additional 
benefits based on the need for aid and attendance, and did not 
file a claim for pension based on the need for aid an attendance 
until November 2006.  This claim is inextricably intertwined with 
the waiver and creation issues, because if he was found to be 
entitled to pension for the period through September 2006, it is 
likely that only the aid and attendance issue would have to be 
addressed.  

Concerning this new claim for entitlement to pension benefits, at 
his hearing, it was stated that he had submitted a substantive 
appeal on that issue, for which a statement of the case was 
furnished in August 2008.  Such statement must be obtained and 
associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's account 
which clearly shows the calculation of the 
overpayment.  The audit and an explanatory 
letter should be sent to the Veteran, and a 
copy included in the claims file.  The letter 
should explain the income relied upon for the 
calculations, presented so that the Veteran 
can see the annual income attributed to him 
throughout the period of the overpayment, 
such as is contained in a typical award 
letter.  Inform the Veteran that if he 
disputes any element, such as income, he must 
submit verification of such.  Advise him that 
if he needs help, or does not understand the 
information he receives, he should ask his 
representative for assistance, or contact the 
RO.  Tell him about any applicable time 
limits, and any other relevant procedural 
matters.

2.  After providing a suitable period for 
response, the RO should take appropriate 
action, based on the Veteran's response, if 
any.  If the decision remains adverse to the 
Veteran, he and his representative should be 
provided an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond before the case is 
returned to the Board.

3.  Concerning the claim for entitlement to 
pension benefits, to include an additional 
allowance for aid and attendance, determine 
whether a substantive appeal addressing that 
issue was received, at the RO or the VA Debt 
Management Center (DMC), and, if so, 
associate it and any other documents 
pertaining to that appeal, with the claims 
file.  That issue should only be returned to 
the Board if a timely substantive appeal has 
been received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


